Citation Nr: 1756429	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1987 to May 1987 and on active duty from January 1991 to June 1991.  During his active duty period, the Veteran served in Southwest Asia during the Persian Gulf War.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Additional evidence was submitted into the record by the Veteran following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2014 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ; however, the evidence is duplicative of evidence already in the record.  Also, following the most recent readjudication of this appeal, additional pertinent medical evidence was added to the record by the AOJ.  As this evidence was added to the record by VA, the new evidence is not subject to the new regulations under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in November 2016.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Once VA has provided a VA examination and medical opinion, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains an August 2011 VA opinion indicating that the Veteran's pre-existing right ear hearing loss was not aggravated beyond its normal progression by his military service.  The Board agrees with the VA examiner that the Veteran's right ear hearing loss pre-existed his ACDUTRA and active duty periods, as documented on his January 1986 Reserves entry examination.  However, the opinion is inadequate, inasmuch as the examiner did not address both the Veteran's ACDUTRA and active periods, did not refer to the November 1989 Reserves examination that documents a significant increase in the frequency loss of the right ear, and did not discuss the discrepancies between the two audiogram findings documented on the April 1991 military exit examination.  A new VA medical opinion - based on full review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the Veteran's current right ear hearing loss.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the physician designated, and the report should include discussion of the Veteran's documented history and assertions.  

The examiner should provide opinions, responding to the following questions:

a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current right ear hearing loss was aggravated beyond its natural progression by his period of ACDUTRA from January 1987 to May 1987?  The medical opinion should include discussion of the January 1986 Reserves entry examination that documents right ear hearing loss and the November 1989 Reserves examination that documents a significant increase in the frequency loss of the right ear. 

c)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current right ear hearing loss was aggravated beyond its natural progression by his period of active duty from January 1991 to June 1991?  The medical opinion should include a discussion of the April 1991 military exit examination that documents two audiogram findings (one of which was crossed out) and the April 1991 audiogram that documents the Veteran was routinely exposed to hazardous noise.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental SOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




